Citation Nr: 9902364	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastrointestinal disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 through 
November 1945.  His awards and decorations included the 
Combat Infantryman Badge.

This matter came to the Board of Veterans Appeals (Board) on 
appeal from a February 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in November 1946, 
the RO denied the veterans claim of entitlement to service 
connection for gastrointestinal disability.

2.  The evidence received since the ROs decisions in 
November 1946 is cumulative or duplicative of that on file at 
the time of the prior decision or is not so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  In unappealed rating decisions, dated in November 1946 
and May 1967, the RO denied entitlement to service connection 
for back disability.

4.  Evidence received since the ROs decision in May 1967 is 
cumulative or duplicative of that on file at the time of the 
prior decision or is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
gastrointestinal disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For certain disabilities, such as arthritis, encocrinopathies 
and ulcers, service incurrence may be presumed if the 
disability is shown to a degree of 10 percent within one year 
of the veterans discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

I. Back Disability

In an unappealed rating decision of November 1946, the RO 
denied the veterans claim of entitlement to service 
connection for back disability on the basis that the veteran 
was not shown to have a current back disability.  The 
evidence on file at that time consisted of the veterans 
service medical records and the report of a VA examination 
performed in August 1946.  

The service medical records reveal that the veteran had 
sustained a back injury prior to service and that he 
continued to have episodes of back pain during service 
(service medical records, dated in May 1943 and report of 
hospitalization from March through April 1944).  The 
diagnoses were kyphosis, non-fixed, mild, lower dorsal spine, 
cause undetermined; lumbago, mild, bilateral, due to the 
kyphosis; and lumbodorsal strain due to kyphosis.  It was 
noted that the kyphosis had existed prior to service.  

During the veterans separation examination in November 1945, 
it was noted that he had injured his back in March 1944.  The 
examination of the veterans back revealed no evidence of 
residual disability.  No back disorder was diagnosed.  The VA 
examination report shows that no evidence of muscular or 
articular rheumatism was found and that no back diagnosis was 
rendered.

In an unappealed rating decision of May 1967, the RO denied 
entitlement to service connection for back disability on the 
basis that the veterans current back disability was of 
recent onset and was unrelated to service.  The additional 
evidence of record at the time of the May 1967 decision 
consisted of a March 1949 VA medical certificate and a 
summary of the veterans VA hospitalization in February and 
March 1967.  The March 1949 VA medical certificate includes 
no reference to the veterans back.  The VA hospital summary 
notes that the veteran had a history of an old back injury 
with reinjury in October 1966, and shows that he was found to 
have traumatic arthritis due to old compression fractures of 
the dorsal spine.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §  7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Lay assertions of 
medical causation cannot serve as a predicate to reopen a 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Evidence added to the record since the May 1967 decision 
consists of a VA medical records pertaining to treatment of 
the veteran from 1966 to 1976; a report from the Department 
of the Army Surgeon Generals Office, a report from the 
Social Security Administration, statements of the veteran, 
and the transcript of a hearing held at the RO in March 1996.  

The VA medical records document the status of the veterans 
back from 1970 to 1976.  There is some indication in these 
records that the veterans compression fractures were caused 
by a 1966 injury.  There is no reference in these records to 
a service back injury, nor is there any other indication in 
these records that arthritis was manifested within a year of 
the veterans discharge from service or that the veterans 
back disability is etiologically related to service.  
Therefore, these records are not material.

The report from the Surgeon Generals Office reveals that the 
veteran was hospitalized in March 1944 for kyphosis and other 
disease of the muscular system.  This report is essentially 
cumulative in nature since the service medical records 
pertaining to the veterans treatment in March 1944 were 
previously of record.  Therefore, this report is not new. 

The statements of the veteran and the transcript of the 
testimony provided by the veteran and his spouse at the RO 
hearing are not material since, as lay persons, neither the 
veteran nor his spouse is competent to provide evidence that 
requires medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

During his hearing, the veteran for the first time raised 
contentions to the effect that the arthritis in his back was 
due, at least in part, to sleeping on frozen ground during 
the Battle of the Bulge.  Where a veteran engaged in combat, 
satisfactory lay evidence that an injury or disease was 
incurred in service will be accepted as sufficient proof of 
service connection where such evidence is consistent with the 
circumstances, conditions, or hardships, of service.  38 
U.S.C.A. § 1154 (West 1991); Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996); 38 C.F.R. § 3.304 (1998).  However, 
competent evidence of a nexus between a current disability 
and service is still required.  Turpen v. Gober, 10 Vet. App. 
536 (1997).  As discussed above, no such evidence has been 
submitted.

During his hearing, the veteran also testified that he 
received Social Security disability benefits in the 1970s 
and 1980s.  The RO attempted to obtain the records 
associated with the award of those benefits; however, the 
Social Security Administration reported that the veterans 
records had been destroyed.  A report from the Social 
Security Administration does indicate that the veteran was in 
receipt of disability benefits from 1973 to 1984, but it does 
not identify the disability(ies) upon which the award was 
based, nor does it address the etiology of the 
disability(ies) upon which the award was based.  Therefore, 
this report is not material. 

In sum, no new and material evidence has been submitted so 
the claim is not reopened.

II. Gastrointestinal Disability

In an unappealed rating decision of November 1946, the RO 
denied entitlement to service connection for gastrointestinal 
disability on the basis that the veteran was not shown to 
have gastrointestinal disability.  

Evidence on file at the time of the November 1946 decision 
consisted of the veterans service medical records and the 
report of his August 1946 VA examination.  

The service medical records show that in April 1944, the 
veteran was treated for gastroenteritis.  During his service 
separation examination, his abdominal wall and viscera were 
found to be normal.

In August 1946, the veteran was admitted to the VA hospital 
in Dwight, Illinois, with complaints of 2½ year history of a 
burning, pulling pain in the right upper quadrant; gaseous 
distention; and intolerance to fatty and greasy foods.  He 
had reportedly been told by doctors that he had an ulcer or 
gall bladder trouble but had no X-ray proof.  The admitting 
diagnosis was gastrointestinal condition undetermined, 
probable peptic ulcer.  During his hospitalization, he 
underwent a VA examination.  Following the hospitalization 
and examination, which included a cholecystogram and 
gastrointestinal series, the diagnosis was no 
gastrointestinal disease found.  

Evidence received since the November 1946 decision consists 
of a March 1949 VA medical certificate, records pertaining to 
VA treatment of the veteran from 1966 to 1976; a report from 
the Surgeon Generals Office of the Department of the Army; 
the veterans statements, the transcript of a March 1996 
hearing on appeal; and a report from the Social Security 
Administration.

The March 1949 VA medical certificate indicates that the 
veteran had a history of multiple attacks of pain and nausea 
in his abdomen, including one in the right upper quadrant one 
month earlier.  He was reportedly very nervous, and he 
related that doctors had told him he needed surgery for 
appendicitis, cholecystitis, and a few other things.  On 
examination, he had slight pain on deep palpation in the 
right upper quadrant.  The diagnoses were gastric neurosis 
and rule out chronic appendicitis.  Since this certificate 
does not show that a diagnosis of current gastrointestinal 
disability was established and does not include a medical 
opinion addressing the etiology of any current 
gastrointestinal disability, it is not material. 

The VA medical records dated in the 1960s and 1970s show 
that the veteran was evaluated on a number of occasions for 
gastrointestinal complaints, but they do not show that a 
diagnosis of ulcer disease was ever established nor is there 
any indication in these records that the veteran had any 
chronic gastrointestinal disability within a year of his 
discharge from service or that any current gastrointestinal 
disability was etiologically related to service.  Therefore, 
these records are not material.  

Neither the report of the Surgeon Generals Office nor the 
statement from the Social Security Administration includes 
any reference to gastrointestinal disability so neither of 
these reports is material.  The statements and testimony of 
the veteran and his spouse are not material since neither is 
competent to provide evidence requiring medical expertise.  
See Espiritu.  

In sum, no new and material evidence has been submitted to 
reopen the veterans claim for service connection for 
gastrointestinal disability.


ORDER

Reopening of the claim of entitlement to service connection 
for back disability is denied.

Reopening of the claim of entitlement to service connection 
for gastrointestinal disability is denied.



		
	SHANE A. DURKIN	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
